MANUFACTURING METHOD FOR MEMBRANE ELECTRODE ASSEMBLY, AND STACKED BODY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 1/3/2022:
Claims 1, 3, 5-8 have been amended; claims 15-24 have been newly added. Claims 4 and 9-11 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(a) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-3, 5-8, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 2 was rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 1-8 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Hiromitsu et al. (JP 2007-265733 A) and further in view of Ando et al. (JP 2006-331720 A).
Claim 2 as originally-filed recites "10 µm or more," and thus original Claim 2 serves as a satisfactory description for the written description requirement as stated in MPEP Section 2163 I. Further, the specification was amended to describe "10 µm or more" through the Preliminary 
Applicant has amended independent Claim 1 to include the recitations of allowable dependent Claim 9 (now canceled) and has amended dependent Claims 3 and 5-8 to be consistent with amended Claim 1. Dependent Claim 5 has been also amended to replace 100 µm with 50 µm, and support for those amendments can be found, for example, in paragraph [0095] of the publication of this application. Further, newly added independent Claims 15 and 20 contain allowable subject matter of Claims 12 and 14 making newly added Claims 15-24 in condition for allowance. As such, rejections under 35 USC 103 have been withdrawn and claims 1-3, 5-8, and 12-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729